Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1 (in part), 2, drawn to a non-invasive method of analyzing fetal DNA wherein the first and second adaptors each comprise a 5' single-stranded end on their respective first strands in relation to their respective 3' ends of their respective second strands .
Group 2 claim(s) 1 (in part), 3 , drawn to a non-invasive method of analyzing fetal DNA wherein the unique barcode comprises 6 or more random nucleotides.
Group 3, claim(s) 1 (in part), 4 , drawn to a non-invasive method of analyzing fetal DNA wherein the adaptors in step (a2) lack a unique barcode.
Group 4, claim(s) 1 (n part), 5, drawn to non-invasive method of analyzing fetal DNA wherein the cfDNA fragments and/or the DNA fragments from the biological mother and .
Group 5, claim(s) 1 ( in part), 6, drawn to non-invasive method of analyzing fetal DNA wherein the collection of DNA fragments from the biological mother and biological father are produced by fragmentation of genomic DNA from the biological mother and biological father, respectively.
Group 6, claim(s)  1 (in part), 7-8 , drawn to a non-invasive method of analyzing fetal DNA wherein in step (b) a primer binds a region of the respective adaptor-ligated molecules..
Group 7, claim(s) 1 (in part), 9-15 , drawn to a non-invasive method of analyzing fetal DNA wherein the enriching step comprises exposing the amplified adaptor-ligated molecules to probes that hybridize to a region of the amplified adaptor- ligated molecules.
Group 8, claim(s) 1 (n part), 16, drawn to a non-invasive method of analyzing fetal DNA wherein the target sequence is a coding sequence of a gene.
Group 9, claim(s) 1 (in part), 17, drawn to  a non-invasive method of analyzing fetal DNA wherein the target sequence is a coding sequence for an exon.
Group 10, claim(s) 1 (in part), 18, drawn to   wherein the target sequence(s) are of one or more genes associated with a monogenic Mendelian disorder..
Group 11, claim(s) 1 (in part), 19-20, drawn to a non-invasive method of analyzing fetal DNA wherein the target sequence(s) are of one or more genes associated with a .
Group 12, claim(s) 1 (in part), 21, drawn to a non-invasive method of analyzing fetal DNA wherein the sequencing step comprises next generation sequencing.
Group 13, claim(s) 1 (in part), 22, drawn to a non-invasive method of analyzing fetal DNA wherein the analyzing step comprises comparing sequence between fetal sequenced enriched adaptor-ligated molecules and maternal sequenced enriched adaptor-ligated molecules and/or paternal sequenced enriched adaptor-ligated molecules.
Group 14, claim(s) 1 (in part), 23, drawn to a non-invasive method of analyzing fetal DNA wherein the fetal DNA is obtained from the blood or plasma of the biological mother.
Group 15, claim(s) 1 (in part), 24 drawn to a non-invasive method of analyzing fetal DNA wherein the variant is a de novo variant or is paternally-inherited.
Group 16, claim(s) 1 (in part), 25, drawn to a non-invasive method of analyzing fetal DNA further comprising the step of assaying a fetal sample using an invasive and/or postnatal method for the fetus and/or biological mother..
Group 17, claim(s) 1 (in part), 26, drawn to a non-invasive method of analyzing fetal DNA wherein at least one assay for the fetus during gestation had a determination of an abnormality or had a determination of a suspected abnormality.
Group 18, claim(s) 1 (in part), 27, drawn to a non-invasive method of analyzing fetal DNA wherein the age of the biological father is greater than 45 years of age

19 claim(s) 1 (in part), 28, drawn to a non-invasive method of analyzing fetal DNA wherein the variant comprises a single point mutation, insertion, deletion, or inversion.
Group 20, claim(s) 1 (in part), 29, drawn to a non-invasive method of analyzing fetal DNA wherein the variant is associated with a monogenic Mendelian disorder.
Group 21, claim(s) 1 (in part), 30, drawn to a non-invasive method of analyzing fetal DNA wherein the DNA of the biological father has a known variant associated with a disorder.
Group 22, claim(s) claim(s) 1 (in part), 31, drawn to a non-invasive method of analyzing fetal DNA wherein the variant is not aneuploidy.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects a group 4 or claim 5 is rejoined, applicant must elect cfDNA fragments and/or the DNA fragments from the biological mother and biological father.
If applicant elects group 7 or claim 11 is rejoined applicant must elect a directly detectable agent or an indirectly detectable agent.  Applicant must further elect a species from claim 15, if group 7 is elected or claim 15 is rejoined.  
If applicant elects group 13 or claim 22 is rejoined applicant must elect maternal sequenced enriched adaptor-ligated molecules and/or paternal sequenced enriched adaptor-ligated molecules.

If applicant elect group 19 or claim 28 is rejoined applicant must elect a variant from claim 28.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-22 lack unity of invention because even though the inventions of these groups require the technical feature of using unique barcodes to tag fetal nucleic acids and maternal sequences this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Stapleton (US2016/0152972) and Bischoff (Human Reproduction Update (2005) volume 11, ages 59-67).  Stapleton teaches, “[0209] In some embodiments, for which data is provided below as examples, the method comprises the operations of: (a) creating a target nucleic acid library (e.g., .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634